Order entered July 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01432-CR

                                AYOUAL AKOUT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-12-60792-N

                                           ORDER
       Because the voluntariness of appellant’s custodial confession was challenged at trial, the

trial judge was required, pursuant to section 6 of article 38.22 of the Texas Code of Criminal

Procedure, to make written fact findings and conclusions of law as to whether the challenged

statement was made voluntarily. See TEX. CODE CRIM. PROC. ANN., art.§ 6 (West 2014). The

record before us does not contain the required findings and conclusions, and nothing indicates

the trial judge issued any findings and conclusions. Accordingly, we ORDER the Honorable

Fred Tinsley, Presiding Judge of the 195th Judicial District Court, to issue, no later than July

10, 2015, the required written findings of fact and conclusions of law. See Urias v. State, 155
S.W.3d 141, 142 (Tex. Crim. App. 2004). If necessary, the trial judge may review the reporter’s
record of the testimony upon which the original ruling was made to refresh his recollection of the

reasons behind such ruling. See Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

       We ORDER Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s

record containing the trial court’s findings and conclusions no later than July 13, 2015.

       We ABATE the appeal to allow the trial court an opportunity to comply with this order.

It shall be reinstated July 14, 2015 or when the supplemental clerk’s record is filed, whichever

occurs earlier.

       We DIRECT the Clerk of this Court to send a copy of this order to Judge Tinsley, Ms.

Pitre, and counsel for the parties.




                                                    /s/     DOUGLAS S. LANG
                                                            PRESIDING JUSTICE